Citation Nr: 0205767	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of surgical procedures performed on the first and 
second digits of the left foot as the result of surgical 
treatment provided by the Department of Veterans Affairs in 
July 1994, January 1997, February 1998, and June 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of surgical procedures 
performed on the first and second digits of the left foot 
provided by the Department of Veterans Affairs.  This matter 
is also on appeal from a November 2000 RO decision that 
denied the veteran's claim for TDUI.

By a statement received at the Board in February 2002, the 
veteran stated that he had a recent audiology examination and 
was told that his hearing loss had increased.  Since the 
veteran raised the issue of an increased evaluation for his 
service-connected hearing loss, it is referred to the RO for 
appropriate action.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In essence, the purpose of this liberalizing 
law was to provide the veteran with assistance in developing 
his claim, and to provide him with notice of the evidence and 
laws applicable to the claim.  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

1.  TDIU

As indicated in the introduction, the veteran has raised a 
claim for an increased evaluation for his service-connected 
bilateral hearing loss.  The Board notes that resolution of 
the increased rating claim could very well impact the Board's 
consideration of the TDIU issue.  As such, the Board finds 
that, because these claims are inextricably intertwined with 
the TDIU issue, they must be considered together and, thus, a 
decision by the Board on the veteran's total rating claim 
would at this point be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In view of the veteran's statement that he had a recent 
audiology examination, the RO is advised to make efforts to 
obtain records of any ongoing treatment the veteran received 
for hearing loss since October 2000.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Furthermore, the veteran should be afforded a VA examination 
and an opinion should be provided addressing employability 
based on a complete history of the veteran's occupational 
experience and service-connected disabilities. 

2.  38 U.S.C.A. § 1151

A review of the record reveals attached to the Form 9, 
received in February 2000, was an undated statement from the 
veteran in which he requested a hearing at the RO.  That 
hearing was never scheduled.  There is no indication that 
this request was withdrawn.  In fact, the veteran's 
representative indicated in a December 2001 statement that 
the veteran requested, but did not receive a personal 
hearing.  Under these circumstances, the case must be 
remanded to allow the RO to schedule a personal hearing.

Although it is unclear as to when the veteran first sought 
treatment for his feet, he did indicate that he had received 
treatment from the VA Medical Centers (VAMC) in West Roxbury 
and Jamaica Plains since 1977.  Aside from a surgical report 
from the West Roxbury VAMC dated in July 1994, there are no 
records prior to 1996.  To ensure that the record is 
complete, all VA records from 1977 to 1996 should be 
obtained.  The Board notes that in cases in which a veteran 
has been treated at a VA facility, those records are 
considered to be within the Secretary's control and could 
reasonably be expected to be part of the record; therefore, 
they are deemed to be constructively part of the record on 
appeal and must be obtained.  Dunn v. West, 11 Vet. App. 462, 
466 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran asserts that he was not notified of the risks 
involved prior to undergoing the surgical procedures on his 
feet.  In view of this, all consent forms signed by the 
veteran prior to his foot surgeries should be obtained from 
the West Roxbury VAMC.  Finally, there is no indication in 
the record of whether the veteran has additional qualifying 
disability of the left foot as a result of the surgeries.  A 
podiatry examination should be performed.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment of any health care providers, 
VA or private, who provided treatment or 
hospitalization for his left foot and 
hearing loss.  Of particular interest are 
records from the West Roxbury and Jamaica 
Plains VAMCs from 1977 to 1996 and from 
October 2000 to the present.  In doing 
so, the RO should also obtain copies of 
all consent forms from 1994 to 1998 
associated with surgical procedures 
performed on the veteran's left foot.  
After obtaining the necessary releases, 
the RO should then contact the providers 
and request copies of all relevant 
medical records that have not previously 
been obtained.  All records should be 
associated with the claims file.  The RO 
is to document all attempts to obtain 
records, and notify the veteran if 
attempts to obtain any of these records 
fail.

2.  The RO should undertake all necessary 
action to properly schedule the veteran 
for a personal hearing at the RO.  The 
veteran and his representative should be 
notified in writing of the date, time, 
and location of the hearing.


3.  The veteran should be scheduled for a 
VA audiology examination for his service-
connected disabilities (bilateral hearing 
loss and tinnitus).  He should also be 
scheduled for a VA podiatry examination 
of the left foot.  The claims file must 
be made available to and reviewed by the 
physicians in conjunction with the 
examinations.  A notation to the effect 
that this record review took place should 
be included in the examination reports.  
All indicated tests and studies are to be 
performed.  

Regarding the bilateral hearing loss and 
tinnitus, after all necessary tests have 
been performed, the physician should be 
asked to provide an opinion, without 
regard to the veteran's age or the impact 
of any nonservice-connected disabilities, 
as to whether it is at least as likely as 
not that the veteran's auditory 
disabilities alone, render him unable to 
obtain and maintain substantially gainful 
employment.  The opinion should be based 
on a complete history of the veteran's 
occupational experience, and a complete 
rationale for the opinion expressed must 
be provided.  

Regarding the examination of the left 
foot, and after a review of the claims 
folder, the podiatrist is requested to 
indicated whether or not there is 
additional qualifying disability of the 
left foot as a result of the VA surgeries 
of the foot, and not merely coincidental 
therewith.  The examiner should indicate 
whether increased disability, if any, was 
a necessary consequence of surgery.  
Adequate reasons and bases to support the 
conclusions reached should be stated in 
the opinion.

4. The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

6.  The RO should resolve the increased 
rating claim for the veteran's service-
connected bilateral hearing loss.  Any 
associated development deemed necessary 
should be undertaken consistent with the 
VCAA.

7.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate these 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




